297 S.W.3d 672 (2009)
STATE of Missouri, Respondent,
v.
Tyrone HAMILTON, Appellant.
No. ED 92708.
Missouri Court of Appeals, Eastern District, Division One.
November 24, 2009.
John M. Simpson, Kansas City, MO, for appellant.
Chris Koster, John W. Grantham, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Tyrone Hamilton (Defendant) appeals from the trial court's judgment and sentence after a jury convicted him of possessing a controlled substance. Defendant argues that the trial court erred by overruling his motion to suppress drug evidence *673 that Defendant discarded as police approached him.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).